DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
The “estimation unit” in claims 1-8 (corresponding structure at least provided by instant Fig. 5 and Paragraphs [0022], [0026], and [0031]).
The “estimation unit” in claims 1-3 and 5-8 (corresponding structure at least provided by instant Claim 4).
The “units” of Claims 5-7 (corresponding structure at least provided by instant Fig. 5 and Paragraphs [0022], [0026], and [0031]).

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takaku (US 20040029690 A1).
Regarding Claims 1 and 8, Takaku discloses a tool-mounting-state estimation system and machine tool [Abstract – “A method and a device for detecting the incorrect chucking of a machine tool capable of easily and surely detecting a chucking error”] comprising:
a measuring tool [chuck error detecting device 10, including tool 1 and tool holder 2] including a body section having a tapered external surface common with a tapered external surface of a tool [Paragraph [0022] – “FIG. 14(a) and FIG. 14(b) are explanatory drawings of a tool holder”] and a vibrating source that is mounted on the body section [Paragraph [0007] – “a machine tool according to the present invention is characterized in that: a machine tool in which a tool holder attached with a tool is mounted on a main spindle and which performs rotational driving of the main spindle to machine a work”] and that generates vibration [Paragraph [0003] – “As shown in FIG. 14(a), a tool holder 2 holding a tool 1 has a conical engaging portion 2A, and mounting is performed by engaging the engaging portion 2A in a conical engaged portion 3A formed in a main spindle 3; however, as shown in FIG. 14(b), if chips 4, etc. are caught at these engagement portions, the mounting is performed in a state where the axis is displaced. If machining is then performed in this state, vibration occurs in the tool 1, generating the defect that the machining accuracy of the work decreases greatly.”];
a sensor [Paragraph [0026] – “The sensor 12 is attached through a bracket 6 to a head 5 with the main spindle 3 attached.”] that is provided on a spindle [Paragraph [0003] – “tool holder 2 holding a tool 1”] and that detects vibration [Paragraph [0039] – “vibration induced by the deflection of the tool holder 2.”], wherein the measuring tool is drawn into the spindle so that the tapered external surface of the measuring tool comes into close contact with a tapered internal surface of the spindle [Paragraph [0022] – “FIG. 14(a) and FIG. 14(b) are explanatory drawings of a tool holder”], and the vibration is generated by the vibrating source and propagates towards the spindle via the tapered external surface and the tapered internal surface [Paragraph [0003] – “As shown in FIG. 14(a), a tool holder 2 holding a tool 1 has a conical engaging portion 2A, and mounting is performed by engaging the engaging portion 2A in a conical engaged portion 3A formed in a main spindle 3; however, as shown in FIG. 14(b), if chips 4, etc. are caught at these engagement portions, the mounting is performed in a state where the axis is displaced. If machining is then performed in this state, vibration occurs in the tool 1, generating the defect that the machining accuracy of the work decreases greatly.”]; and
an estimation unit that estimates a mounting state of the tool on a basis of the vibration detected by the sensor [Paragraph [0027] – “The data processor 14 detects chuck errors of the tool holder 2 on the basis of measurement data measured by the sensor 12, and comprises an A/D converter 16, a CPU 18, a memory 20, an input/output circuit 22, etc.”].

Regarding Claim 2, Takaku discloses that the estimation unit estimates, as the mounting state, a degree of close contact between the tapered external surface and the tapered internal surface [See Fig. 9, step S44 – “Judge that chips are caught in”] on a basis of a ratio between an amplitude of the vibration generated by the vibrating source and an amplitude of the vibration detected by the sensor [Paragraph [0065] – “Next, as shown in FIG. 12(c), a difference between the calculated vector of measured eccentricity V and the vector of basic eccentricity U stored in the memory 20 is calculated by vector operation (Step S39).”].

Regarding Claim 3, Takaku discloses that the estimation unit estimates, as the mounting state, a decrease in a force for drawing the tapered external surface onto the tapered internal surface [See Fig. 9, step S44 – “Judge that chips are caught in”Paragraph [0003] – “As shown in FIG. 14(a), a tool holder 2 holding a tool 1 has a conical engaging portion 2A, and mounting is performed by engaging the engaging portion 2A in a conical engaged portion 3A formed in a main spindle 3; however, as shown in FIG. 14(b), if chips 4, etc. are caught at these engagement portions, the mounting is performed in a state where the axis is displaced.”] on a basis of a resonance frequency component of the detected vibration [Paragraph [0064] – “Next, an FFT analysis of the phase-corrected measurement data is made, and the amplitude and the phase of the component of one peak are calculated.”].

Regarding Claim 5, Takaku discloses a determination unit that determines whether the degree of close contact estimated by the estimation unit is less than or equal to a tolerance [See Fig. 9, step S41.Paragraph [0065] – “a judgment on chuck errors is made on the basis of the amount of true eccentricity r (Step S41). That is, a comparison is made between the amount of true eccentricity r and the tolerance S, and a case where the amount of true eccentricity r exceeds the tolerance S is judged to be a chuck error.”]; and
an alarm unit that reports that the degree of close contact is less than or equal to the tolerance when so determined by the determination unit [See Fig. 9, step S45 – “Issue command to machining center to make ATC again”Paragraph [0066] – “When as a result it is judged that the chucking is normal (the amount of eccentricity r&lt;the tolerance S) (Step S42), machining is started as it is (Step S43), and when it is judged that it is a chuck error (the amount of eccentricity r.gtoreq.the tolerance S) (Step S44), an automatic tool holder change (ATC) is made again (Step S45).”].

Regarding Claim 6, Takaku discloses a memory unit that stores the degrees of close contact estimated at time intervals [See Fig. 13 and corresponding text]; and
a time estimation unit that estimates a time at which the degree of close contact will become less than or equal to a tolerance on a basis of an over-time change in the degrees of close contact stored in the memory unit [Paragraph [0071] – “When a variation in the measurement data on the amount of eccentricity obtained by performing measurement the plurality of times is large, it might be thought that there is a chuck error or there is an abnormality in the MC. Therefore, this case may be judged to be an abnormality in the MC.”Paragraph [0072] – “That is, a standard deviation, which is an index value indicating a statistic variation, of the measurement data on the amount of eccentricity obtained by performing measurement the plurality of times as described above is calculated, and when the standard deviation exceeds a set value which is set beforehand, it is judged that the MC is abnormal and the result is outputted to the MC controller 24.”].

Regarding Claim 7, Takaku discloses an alarm unit that reports the time estimated by the time estimation unit [Paragraph [0072] – “On the basis of the result, the MC controller 24 issues an alarm and/or stops the operation of the MC, for example.”].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takaku (US 20040029690 A1) and Cuti et al. (US 20190274714 A1)[hereinafter “Cuti”].
Regarding Claim 4, Takaku fails to disclose that the vibrating source comprises a piezoelectric element.
However Cuti discloses performing vibration analysis to determine tool mounting state [Abstract – “An ultrasonic device may include an electromechanical system defined by a resonant frequency and further include an ultrasonic transducer coupled to an ultrasonic blade. The device may be composed of two or more components, one of which is reusable and one of which is disposable. A method of detecting a proper installation of the components may include determining a spectroscopy signature of the blade coupled to the transducer, comparing the signature to a reference signature, determining an installation state of the components based on the comparison”] through use of a piezoelectric vibration source [Paragraph [0196] – “In accordance with the described aspects, the ultrasonic generator module may produce a drive signal or signals of particular voltages, currents, and frequencies (e.g. 55,500 cycles per second, or Hz). The drive signal or signals may be provided to the ultrasonic device 1104, and specifically to the transducer 1120, which may operate, for example, as described above.”Paragraph [0063] – “FIG. 24 is a circle plot of complex admittance for a 55.5 kHz ultrasonic piezoelectric transducer.”].  It would have been obvious to perform the vibration analysis of the machine tool using such a vibration source because doing so would have allowed for performing the analysis without the need to operate the machine tool in a potentially dangerous configuration.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20160121407 A1 – INNER SLEEVE FOR TAPER COLLET AND CUTTING TOOL HOLDER
US 20150003929 A1 – TOOL CLAMPING DEVICE
US 20060261969 A1 – Machine Tool
US 5663894 A – System And Method For Machining Process Characterization Using Mechanical Signature Analysis
US 20060147287 A1 – Machine Tool

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT QUIGLEY whose telephone number is (313)446-4879. The examiner can normally be reached 11AM-9PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865